UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

3:07cr120
UNITED sTATES oF AMERICA,
FH_ED
Plaintiff’ CHARLOTTE, NC
V' APR 24 2019
'JAMES v. DEBLossIo wEYE[§<'§T§'S%TR?€TU§§ NC
Defendant.

ORDER OF DISBURSEMENT OF UNCLAIMED FUNDS

This matter is before the Court for purposes of disbursing funds Which have been
remitted to the Unclaimed Funds Account of this court.

Per the “Judgment” [Doc. 18] in this case, the defendant Was to pay First NLC Financial
Services, LLC $23,900.00. From funds paid by defendant to date, $1,548.30 has been
apportioned to be paid to First NLC Financial Services, LLC, and are on deposit With this court’s
Unclaimed Funds Account.

Deborah l\/Ienotte, Chapter 7 Trustee has presented the Clerk With a Purchase Agreement
and Assignment of Claims and Interests document showing that Oak Point Partners, lnc. has
purchased and been assigned all “cash, securities, instruments and other property” that may be
paid or issued to First NLC Financial Services, LLC.

Funds held in a Court’s Unclaimed Funds Account may be claimed at any time from this
fund by an owner, successor, or other claimant that evidences a right to those funds per the
Guide to .]udicz'ary Policy, Volume 13, Chapter 10, Section 1010.40(b). As the Clerk has
determined that per the finding of the Trustee that Oak Point Partners, Inc. is a successor of these
funds, the Clerk is directed to disburse the $1,548.30 from the Unclaimed Funds to Oak Partners,
Inc. at the address provided to the Clerk.

 

Further, all future payments previously apportioned to First NLC financial Services, LLC
are to be paid to Oak Partners, lnc.

IT IS, THEREFORE, ORDERED that the above amounts be disbursed by the Clerk of
Court.

So Ordered, Z ud~ day of April, 2019.

     

   

F D. Whitney, Chief
U.S. District Judge

 

